By the Court,
Lyons, J.
This case, from the moment of its inception to its appearance here, presents to view a curious anomaly. It was commenced before the Second Alcalde *134of Sonoma district, an officer whose jurisdiction was limited by law, to causes in which the amount claimed was one hundred dollars or under. Plaintiff sued for one thousand and forty-seven dollars, and the Second Alcalde rendered judgment against defendant for one thousand and thirty T%% dollars. From this judgment an appeal was taken to the court of First Instance. The judge of the last named tribunal assigned the cause for trial on the nineteenth day of April next ensuing, and afterward, for a most novel reason divulged by the record, abridged the delay before granted, and, without the consent of defendant, ordered the cause to he tried at an earlier day. An abortive attempt was made to try the cause on the day last named, but no judgment therein was rendered, and the case thus comes here for final adjudication. The whole proceedings are irregular. The Second Alcalde exceeded his jurisdiction, and the subsequent acts are an entire departure from all legal rules.
Judgment of the court below reversed.